DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
2. Claims 2, 3, 5, 6 are objected to because of the following informalities:  
	i. Regarding Claims 2, 3, 5, and 6, the phrasing “two guiding channels” should read “the at least two guiding channels 
	ii. Further regarding Claim 3, the phrasing “wherein one of the two guiding channels arranged” should read “wherein one of the two guiding channels are arranged.”  
3. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20140171961 awarded to Lacey et al, hereinafter Lacey.
7. Regarding Claim 1, Lacey teaches a lead paddle (abstract), comprising: a paddle body including at least two guiding channels channel for receiving a guiding wire (Fig. 7, stylet lumens 710a and 710b), the at least two guiding channels arranged along an outer edge region of the paddle body and extending over more than half of a length of the lead paddle (Fig. 7, stylet lumens 710a and 710b extending between the north and south outer edges of paddle lead 702).

8. Regarding Claim 2, Lacey teaches the lead paddle of Claim 1, as set forth in the rejection to Claim 1 above, wherein one of the two guiding channels follows a form of the outer edge region (Fig. 7, stylet lumens 710a and 710b following the form of the east and west outer edges of paddle lead 702).

9. Regarding Claim 3, Lacey teaches the lead paddle of Claim 1, as set forth in the rejection to Claim 1 above, wherein one of the two guiding channels arranged along a first side of the outer edge region of the paddle body, a remaining of the two guiding channels arranged along a second, opposite side of the outer edge region of the paddle body (Fig. 7, stylet lumen 710a arranged to the left of stylet lumen 710b).

10. Regarding Claim 4, Lacey teaches the lead paddle of Claim 3, as set forth in the rejection to Claim 3 above, wherein the outer edge region has a tip, and wherein the tip is a round tip, and wherein the paddle is shaped to fit in a spinal channel (Fig. 7, Para. 0031, “The electrical stimulation system can be used for a variety of applications including, but not limited to neural stimulation, spinal cord stimulation, muscle stimulation, and the like”).



12. Regarding Claim 8, Lacey teaches the lead paddle of Claim 3, as set forth in the rejection to Claim 3 above, further comprising a plurality of identically shaped electrodes embedded in the paddle body (Fig. 7, paddle lead 702’s electrodes (labeled 508 on paddle lead 502, paddle lead 702 only showing a different lumen configuration)).

Allowable Subject Matter
13. Claims 5-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14. The following is a statement of reasons for the indication of allowable subject matter: Lacey et al cited above is the closest prior art of record to the Applicant’s claimed device, but does not contain the claimed element of a U-shaped connecting section connecting the two guiding channels, and the Applicant’s Specification states that this particular configuration of the connecting section is critical to the improvement of the Applicant’s device over the prior art (Applicant’s Specification Para. 0022).   

Conclusion
15. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	18. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	19. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	20. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792